OPINION ON REHEARING.
In his supplemental brief on rehearing the defendant, Hurst, again insists that the trial court rightfully extended the time for the junior lienholder to redeem from sheriff’s sale, and suggests that had the order not been made he would have lost the $2,000 mortgage and Alexander would have been absolved from paying that sum. However, after a careful reconsideration of the matter the court feels impelled to adhere to the judgment of reversal. The statement in the former opinion of the result reached expresses our present views:
“But the statute is not merely directory. It specifies the time within which redemption may be made, and, save in cases of clear grounds for equitable interference, its terms must be followed.” (Ante, p. 732.)
The former opinion is therefore adhered to.